United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, CORNIS COLLINS
PROCESSING & DELIVERY, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-275
Issued: July 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal of the May 11, 2009 decision of the
Office of Workers’ Compensation Programs denying his claim for an employment injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on May 30,
2008, as alleged.
FACTUAL HISTORY
On June 9, 2008 appellant, then a 49-year-old maintenance mechanic, filed a traumatic
injury claim alleging that on May 30, 2008 while vacuuming, he felt a pop or pull in his low
back when he stood up after bending down to pick up the vacuum hose and pull it towards him.
The employing establishment, through Al Markham, manager of maintenance operations,
controverted appellant’s claim.

In a June 6, 2008 statement, appellant noted that on May 16, 2008 he felt a slight pain in
his upper back and neck area while fixing a machine. On May 30, 2008 he was vacuuming and
pulled the vacuum towards him. As appellant began to stand up he felt a pop or pull in his lower
back, which he promptly reported to his supervisor.
In an August 4, 2008 disability certificate, Dr. Kumar M. Kaliana advised that appellant
was totally incapacitated from May 31 through June 7, 2008 due to back pain, lumbosacral
sprain and strain. In a June 25, 2008 attending physician’s report, he noted appellant’s history as
feeling a pop in his back while vacuuming at his job. Dr. Kaliana diagnosed lumbosacral sprain
aggravation of a lumbosacral herniated disc and checked a box indicating that the diagnosed
condition was caused or aggravated by an employment activity. He noted that appellant was
totally disabled from May 31 through June 7, 2008. Appellant also submitted discharge
instructions from Clinic Midwest Orthopedics.
In a July 24, 2008 decision, the Office denied appellant’s claim, finding that the evidence
did not establish that the claimed medical condition was related to the accepted work incident.
On August 19, 2008 appellant requested an oral hearing which was held on
February 18, 2009. He stated that he had severely injured his back on two prior occasions while
carrying mail. Appellant further described the work incidents of May 16 and 30, 2008. He took
a week off work following the May 30, 2008 incident and returned to regular duty. Appellant
noted that he worked with pain.
Appellant submitted medical records regarding his May 31, 2008 treatment at Rush
University Medical Center. The emergency notes indicate that appellant had an onset of right
lower back pain about 10:00 a.m. while vacuuming. Dr. Galeta C. Clayton, a physician Boardcertified in emergency medicine, prescribed hydrocodone-acetaminophen, diazepam and
ibuprofen and discharged appellant. He listed a final diagnosis of lumbar sprain and strain and
noted that appellant’s condition at discharge was improved. Appellant also submitted medical
records with regard to his prior injuries.
In a decision dated May 11, 2009, an Office hearing representative affirmed the July 24,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential

1

5 U.S.C. § 8122(a).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
ANALYSIS
The Office accepted that appellant experienced a work incident on May 30, 2008.
However, it denied appellant’s claim for the reason that the medical evidence did not establish a
causal relationship between his low back condition and the accepted work incident.
The Board finds that appellant has not established a causal relationship between his low
back condition and the May 30, 2008 work incident. Appellant has not provided a rationalized
medical opinion to support his claim. The reports from Dr. Kaliana are of limited probative
value on the issue of causal relationship. Dr. Kaliana did not adequately explain how the
employment incident caused or contributed to appellant’s lumbosacral symptoms. He opined in
a June 25, 2008 attending physician’s report that appellant’s diagnosed condition of lumbosacral
sprain and strain was employment related and noted a history of the work incident. However,
Dr. Kaliana’s opinion on causal relationship consisted of a check mark on a form report, offering

2

Id.

3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

3

no medical explanation of his conclusion.9 His August 4, 2008 disability statement noted only
that appellant was disabled from May 31 through June 7, 2008 due to back pain, lumbosacral
sprain and strain. However, Dr. Kaliana did not further address the May 30, 2008 work incident
at all. The emergency room notes of Dr. Clayton also do not provide a rationalized medical
opinion relating appellant’s diagnosed lumbar sprain and strain to the accepted employment
incident. The record reflects that appellant may have a preexisting lumbar condition. The
reports of Dr. Kaliana and Dr. Clayton do not provide a full or acceptable history of appellant’s
back condition, any prior treatment or address how his work on May 30, 2008 contributed to his
need for medical treatment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that the condition was caused by his employment is sufficient to
establish causal relationship.10 The Board has held that the fact that a condition manifests itself
or worsens during a period of employment11 or that the work activities produce symptoms
revelatory of an underlying condition12 does not raise an inference of causal relationship between
the two.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on May 30, 2008, as alleged.

9

See Calvin E. King, 51 ECAB 384, 400 (2000) (numerous form reports from a physician who checked a yes box
indicating a causal relationship between appellant’s spinal stenosis and his employment had little probative value
absent supporting rationale and were insufficient to establish causation).
10

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688,
691 (1965).
11

E.A., 58 ECAB 677 (2007); Ruth R. Price, 16 ECAB 688, 395 (1960).

12

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2009 is affirmed.
Issued: July 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

